DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 11 June 2021, claims 5 and 7-9 have been cancelled. The objections on claims 1 and 5-9 concerning formatting errors, and the objections on claim 1 and 7-8 concerning typographical errors are withdrawn due to amendment. Additionally, the 112(b) rejections on claims 1-9 are withdrawn due to amendment of claim 1, which incorporates subject matter of cancelled claims 5 and 7-9.
The 102 rejection for claims 1-4 and 6 are maintained with a few modifications necessitated by amendments that provide further structure to a few elements in which this Office Action provides further explanation to.
New in this Office Action are 112(a) and 112(b) rejections due to amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 1-4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “and the tilted plate component has one end opposite of the endpoint”. The recited “endpoint” lacks antecedent basis in which the examiner interprets to refer to the previously recited “one end point” of the tilted plate component for compact prosecution purposes. Accordingly, because claims 2-4 and 6 depend on claim 1, this 112(b) rejection also applies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beak et al (US 2011/0117762 A1). Hereinafter referred to as Beak.
Regarding claim 1, Beak discloses a combined-type battery pack tab device with a switch unit (“connector device” [0058]), comprising:
	a seat which is mounted on the device (the concave or hollowed portion of 20 in Fig. 3a), the seat provided with a plurality of male tabs (24, 22, and 21 Fig. 3, “ground plug terminal” and two “power plug terminals” [0062]) that cooperate with a female tab (11, 12, and 14 Fig. 2, two “power jack terminals” and “ground jack terminal” [0061]) inside a battery pack (“the inserting connector 20 is connected to a high voltage electric power source 50 configured to supply the electric power… The electric power plug terminals 21 and 22 correspond to the electric power jack terminals 11 and 12… The ground plug terminal 24 corresponds to the ground jack terminal 14” [0062], which are inside “receiving connector 10” [0061]); and
	a switch unit (13, 16, 31, and 32 Figs. 1-2, 5 and 7, “control plug terminal” [0062], “slide switch” [0074], and two “control switches” [0063], respectively) having one end corresponding to the male tabs (“another terminal of the control switch 31 is connected to the electric power plug terminal 21… another terminal of the control switch 32 is connected to the electric power 
	the switch unit is integrated at the seat (via 13 Fig. 7 where “the control jack terminal 23 includes a terminal having a structure where a control switch… is provided inside the terminal. That is, by the control switch, turning-on and turning-off are controlled by a dynamic force based on extension and retraction of the control plug terminal 13” [0068]), and the switch unit has a trigger portion (37 and 39 Figs. 5-7, “contact” [0083] and [0087]) arranged opposite to a trigger portion on the male tab (36 and 38 Figs. 5-7, “contact” [0083] and [0087]); or the switch unit and the seat are separately arranged (Figs. 5 and 6 when 10 and 20 or the “receiving connector” and the “inserting connector” are not engaged), and the switch unit is mounted on the equipment (via 13 on 10 Figs. 5-7);
	the switch unit comprises a housing connected with the seat (the inner compartment of inserting connector 20 that contains contacts 31, 32 of the switch unit as indicated below in the copy of Fig. 10 below and is connected with the concave portion of inserting connector 20 by means of control plug terminal 13 when inserting connector 20 is engaged with receiving connector 10 in Fig. 4), wherein the housing is internally provided with a tilted plate component (13 Fig. 7 and 33 with its components 331, 332 Figs. 7-8 and 333, 334 Fig. 4a, “control plug terminal” [0061], “plate spring” [0063] which is integral with “projecting part” [0084], two “contact parts” [0094], and “main body part” [0094], respectively, where contact parts 332 and 333 are internally provided in the housing as indicated in Figs. 8=10), the tilted plate component has one end point in an inserted connection with the seat (“the control plug terminal 13 pushes 
	the tilted plate component comprising:
		a first contact sheet (331 Fig. 10, “projecting part” [0084]);
		a second contact sheet (33 Figs. 3 and 10, “plate spring” [0063]) and a trigger part (13 Figs. 7 and 10, “control plug terminal” [0061]) which are connected to one end of the first contact sheet (Fig. 7 where 334 and 331 are connected on opposite ends of 33);
		wherein the trigger part is located on a first side of the first contact sheet (control plug terminal 13 is located above projecting part 331 in Fig. 7) and the second contact sheet is located on a second side of the first contact sheet (plate spring 33 is located below projecting part 331 in Fig. 7), and the trigger part has one end inserted into the seat (Fig. 7 where control plug terminal 13 is inserted into the concave portion of inserting connector 20 when the switch is turned on [0068]);
		the first contact sheet is provided with a contact point arranged opposite to a contact point of the trigger portion of the male tab (the point where plate spring 33 meets projecting part 331 in Fig. 10, which is arranged opposite to contacts 36 and 38) that is inserted into the housing (Fig. 3b indicates that this contact point of the first contact sheet is contained within the housing), wherein the second contact sheet has one end which extends out of the housing (Fig. 3b indicates that portions of plate spring 33 are provided outside of the housing);


    PNG
    media_image1.png
    785
    727
    media_image1.png
    Greyscale

Regarding claim 2, Beak discloses all of the limitations for the combined-type battery pack tab device with a switch unit as set forth in claim 1 above, and wherein the battery pack, the switch unit and the equipment are progressively triggered into conduction in a stepwise way (via control plug terminal 13 as explained in [0112]).
Regarding claim 3, Beak discloses all of the limitations for the combined-type battery pack tab device with a switch unit as set forth in claim 1 above, and wherein the switch unit and the battery pack are triggered into conduction by contact ([0065] where contact is achieved via control switches 31).
Regarding claim 4
Regarding claim 6, Beak discloses all of the limitations for the combined-type battery pack tab device with a switch unit as set forth in claim 5 above, and wherein when the switch unit is integrated at the seat (Fig. 7 where control plug terminal 13 is integrated onto the concave portion of inserting connector 20), the switch unit and the seat are in a detachable connection (Figs. 5 and 6 indicate a detachable connection);
or the switch unit and the seat are integrally structured (“Two control switches 31 and 32 are provided in the inserting connector 20” [0063], which corresponds to the switch unit being integrally structured to the seat).

Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that the first contact sheet of Beak does not correspond to the first contact sheet of the instant invention based on the contact point of the first contact sheet of Beak not being arranged opposite to a contact point of the male tabs and that the contact point of the first contact sheet of Beak does not touch or come into contact with the contact point of the male tabs when the switch is pressed.
However, as stated in this Office Action, the first contact sheet of Beak, or the projecting part 331, is arranged opposite of the contact points of the trigger portion of the male tabs, or contacts 36 and 38, as projecting part is located above the contacts. Moreover, projecting part 331 makes indirect contact with the contact point of the trigger portion of the male tabs which are contacts 36 and 38. Beak discloses the dynamics when the switch unit is pressed in paragraph [0089] where the action of contacting between the contacts 36 with 37 and 38 with 39 is 

Applicant appears to argue that the circuit conduction principle between the battery pack and the device of the instant invention is different from the circuit conduction principle of Beak because the conduction of the circuit between the receiving connector 10 and the inserting connector 20 are not realized during an insertion process as the insertion process of the battery pack into the equipment does not need the slide switch 16 that extends control plug terminal 13 into the battery pack to initiate circuit conduction between the battery pack and the device.
However, independent claim 1 does not require that the conduction of circuit be initiated by an insertion process. Claim 1 only requires that the switch unit be pressed to switch on the circuit between the battery pack and the device in which Beak discloses and anticipates as explained in this Office Action. Sliding switch 16 of the switch unit of Beak extends the control plug terminal 13 of the switch unit, which is an initiation to process of contacting contact 37 with contact 36, and contact 39 with contact 38.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721